Citation Nr: 0941587	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  08-23 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish basic eligibility for entitlement to 
Department of Veterans Affairs (VA) benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The appellant's contentions and pertinent data relating to 
his service dates are noted below.  In essence, he contends 
that he had active service in the Commonwealth Army of the 
Philippines (USAFFE) or as a recognized guerrilla.

This appeal to the Board of Veterans' Appeals (the Board) was 
brought from action by the above VA Regional Office (RO).

The Board initially denied the appellant's claim for basic 
eligibility for VA benefits in a decision in March 2001.  
Subsequently, the appellant sought to reopen the claim.  This 
request was denied by the RO in September 2001, but he 
appealed and the matter came before the Board again in April 
2003, this time for consideration of whether new and material 
evidence had been received to reopen the previously denied 
claim.
 
In April 2003, the Board determined that further development 
was required to properly evaluate the appellant's claim of 
entitlement to VA benefits.  The Board undertook additional 
development with regard to that issue pursuant to 38 C.F.R. 
§ 19.9(a) (2).  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir.) held that 38 C.F.R. § 19(a) (2) was 
inconsistent with 38 U.S.C. § 7104(a) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
Accordingly, in October 2003, the Board remanded the case to 
the RO.  The RO readjudicated the appellant's claim and 
issued a supplemental statement of the case (SSOC) in March 
2007 explaining why his claim was denied.  The RO has now 
returned the case to the Board for appellate review.  Then, 
in a decision in July 2007, the Board denied the appellant's 
claim to reopen.

The Veteran has since endeavored to reopen his claim; this 
has again been denied by the VARO in a December 2007 
determination, from which he perfected an appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In July 2007, the Board determined that new and material 
evidence had not been submitted to reopen the appellant's 
claim to establish basic eligibility for VA benefits.  

2.  The additional evidence added to the record since the 
July 2007 Board decision is cumulative or redundant; and, is 
not by itself, or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received subsequent to the July 2007 Board decision 
is not new and material; thus, the claim of entitlement to VA 
benefits cannot be reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case an SOC was issued, as they have been on repeated 
occasions in the past, and the requirements to support the 
claim were again discussed at length.  In the aggregate, the 
Board finds that the RO has satisfied the duty to notify and 
assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  The appellant was advised of 
the opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  The appellant has submitted 
additional data, and has indicated that he has no other 
information or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, the appellant has not demonstrated any 
prejudicial or harmful error in VCAA notice, and any 
presumption of error as to the first element of VCAA notice 
has been rebutted in this case.  See Shinseki v. Sanders, 
supra. 

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  In this case, any absence 
of information was harmless error and, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
after he filed his request to reopen the previously denied 
claim, he was advised by letter of the requirements as to new 
and material evidence and the criteria for establishing the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  New and Material Evidence:  Applicable Criteria

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making such a determination, 
the Board must look at all of the evidence submitted since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996). In the 
present case, this means that the Board must look at all the 
evidence submitted since the December 2007 Board decision, 
which included the last final adjudication which disallowed 
the appellant's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of an appellant's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was filed since then, the new language of 38 C.F.R. § 
3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  Pertinent Criteria

The Board observes that the United States will pay 
compensation to any "Veteran" disabled by disease or injury 
incurred in or aggravated by active military service, who was 
discharged or released under conditions other than 
dishonorable from the period of service in which the disease 
or injury was incurred, provided the disability is not the 
result of the person's own willful misconduct.  38 U.S.C.A. § 
1110 (West 2002).  The law authorizes the payment of pension 
to a "Veteran" of a war who has the requisite service and who 
is permanently and totally disabled from nonservice- 
connected disability not due to the "Veteran's" own willful 
misconduct.  38 U.S.C.A. §§ 1502, 1521 (West 2002).  The law 
also authorizes payment of death compensation or death 
pension benefits to a surviving spouse of a "Veteran."  38 
U.S.C.A. §§ 1121, 1541 (West 2002).

The provisions of 38 C.F.R. §§ 3.340 and 3.341 formerly §§ 
3.8 and 3.9 provide that certifications by the service 
department will be accepted as establishing periods of 
recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  Moreover, it has been 
held by the Court that the service department determination 
as to an individual's service shall be binding on the VA.  
Duro v. Derwinski, 2 Vet. App. 530 (1992).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department. A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2) 
The document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).

IV.  Factual background and analysis

To review, but as also delineated in the prior Board actions, 
the appellant's initial claim for VA benefits (VA Form 21- 
526) was received in May 1975. 

A VA Form 07-3101 was received in November 1975 from the 
Office of the Adjutant General, indicating that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerillas in the service of 
the United States Armed Forces. 

By letter dated in November 1975, the appellant was informed 
that his claim for VA benefits had been denied; based on a 
finding that he was not a member of the Philippine 
Commonwealth Army (USAFFE) inducted into the service of the 
Armed Forces of the United States; and, he did not have any 
recognized guerilla service.

By letter dated in June 1999, the appellant sought to reopen 
his claim of entitlement to VA benefits.  Submitted in 
support of the appellant's claim was a copy of his 
Certificate of Naturalization, dated August 11, 1998, 
certifying the appellant as a citizen of the United States of 
America.   

In a statement, dated in October 1999, the appellant argued 
that he became an American Citizen based on the proof of 
military service which he submitted to the Immigration and 
Naturalization Section.

Received in August 2000 was a certificate from the 
Commonwealth of the Philippine, dated March 11, 1946, 
indicating that the appellant had active duty with the 
civilian Guerrilla.  Also received in August 2000 was a 
certificate from the Assistant Adjutant General in Quezon 
City, Philippines, dated June 10, 1994, certifying that the 
appellant had recognized guerrilla service.

By a decision, dated in March 2001, the Board denied the 
appellant's claim of entitlement to disability benefits, 
based on a finding that his service did not establish him as 
a veteran for VA purposes.

In July 2001, the appellant submitted another request for 
disability benefits. Submitted in support of his claim was a 
certification from the Assistant Adjutant General in Quezon 
City, Philippines, dated March 10, 1998, certifying that the 
appellant had active service with the recognized guerrillas 
from June 15, 1943 to March 28, 1946.

Of record is a memorandum, dated September 14, 2002, 
indicating that information pertaining to the appellant was 
sent to the U.S. Army Reserve Personnel Command, in an 
attempt to very his claimed military service.  It was noted 
that the Service Department certified that the appellant had 
no valid military service in the Armed Forces of the United 
States.

By letter dated in April 2005, an archives technician at the 
National Personnel Records Center (NPRC) indicated that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, to include recognized guerillas, in the 
service of the United States Armed Forces.

Received in January 2006 was a copy of special orders from 
the Armed Forces of the Philippines, dated in February 1996, 
certifying that the appellant completed 15 years and 8 months 
of military service from April 1, 1945 to November 30, 1960. 
Also received was a copy of a line of duty determination, 
showing that the appellant was found to be unfit for duty in 
July 1959, after 15 years of continuous active military 
service, due to tuberbulosis of the lungs.  

As noted in the prior Board action, this document was 
applicable to service in the Philippine Armed Forces and 
irrelevant to service in the United States Armed Forces.  As 
also noted in the 2007 Board action, since the initial denial 
by the Board in 2001, no evidence has been introduce that 
would question or merit a change of the NPRC negative finding 
of qualifying service.  To the contrary, there was an 
additional negative finding of qualifying service from NPRC.  
The evidence in 2007 was found to be cumulative of the 
already established fact that the appellant served in the 
Philippine Army but has no qualifying service.  The Court has 
established that evidence that corroborates a previously 
established fact is cumulative.  See Anglin v. West, 203 F.3d 
1343 (Fed. Cir. 2000).

The appellant has repeatedly presented arguments which he 
sincerely believes to be persuasive.  And while he is 
certainly permitted to make observations, in these 
circumstances when the law is specific and requires official 
verification, the appellant's opinion is entitled to minimal 
probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See Sabonis v. Brown, op. cit., wherein 
the Court held that, when the law and not the evidence is 
dispositive, the claim should be denied due to the lack of 
entitlement under the law.

Since the Board's 2007 action, the appellant has submitted 
yet another certification from the Philippine Armed Forces 
which is essentially the same as those issued previously, and 
which were then irrelevant and remain so as to the question 
of service in the United States Armed Forces under any 
premise.  It should also be noted that while he has referred 
to service under other names, a search was undertaken at the 
time of an earlier Board review to ascertain the availability 
of any information under a variety of alternative spellings 
and/or name variations, all of which was returned from NPRC 
in the negative.  Nothing has been added since then to change 
the salutation under which that search was undertaken.  
Parenthetically, the Board notes that throughout his 
exchanges with VA in seeking basic eligibility, he has 
submitted copies of Board decisions on other factual bases 
relating to and in the case of other Veterans; none of those 
have enhanced his own case.  Similarly, he has quoted a 
number of Court cases, but these also, as identified in 
pertinent part in prior Board decision and above, do not 
support his argument.

The Board recognizes that it is important to the appellant, 
who is understandably proud of his naturalization as a U.S. 
citizen, to be seen as a Veteran for VA benefits.  The Board 
acknowledges his comments in that regard and salutes his 
citizenship.  However, a determination, as documented in the 
file, by U.S. Immigration and Naturalization Service with 
regard to other matters is not pertinent to the issue at 
hand.

The facts are quite unequivocal, and absent confirmation by 
official means, as clearly and forthrightly required under 
law, the appellant did not have service which qualifies him 
as a Veteran for VA benefits, and his assertions to the 
contrary, no matter how earnest and heartfelt, do not alter 
that inexplicable fact.  New and material evidence has not 
been submitted and the claim is not reopened.    


ORDER

The application to reopen a claim to establish basic 
eligibility for entitlement to VA benefits is denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


